Exhibit 99.1 Investor contacts: Jérôme Arnaud, ILOG +33 6 07 35 80 87 +1 408 991-7103 jarnaud@ilog.com Bernard Compagnon Gavin Anderson & Company +44 20 7554 1400 (London) Press contact: Susan Peters, ILOG +1 408 991-7109 speters@ilog.com Paris, October 1, 2007 ILOG S.A. – Disclosure of trading in own shares Name: ILOG S.A. Share capital: 19,062,464 euros Register of Commerce and Companies of Créteil B Registered office: 9 rue de Verdun, BP 85, 94253 Gentilly Disclosure of trading in own shares betweenAugust 21 and 31, 2007 on the Eurolist d’Euronext Paris Number of Weighted Amount purchased average price (in euros) Shares (1) (in euros) March8, 2007 678 7.9971 5,422.03 August 28, 2007 6,210 8.2732 51,376.57 August 29, 2007 6,023 8.1948 49,357.28 August 30, 2007 3,500 8.3315 29,160.25 August 31, 2007 4,826 8.4884 40,965.02 Total 21,237 8.30 176,281.20 (1) including shares purchased through derivative financial instrument
